DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 07/13/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
In addition, the double patenting rejection is still maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11, 15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11-13, 17-18 and 20-21 of U.S. Patent No. 10929642. 

The claim 1 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent No. 10929642. That is, claim 1 is anticipated by claim 1 of the patent No. 10929642.
The claim 8 of instant application claim is broader in every aspect than the patent claims and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claims 12 and 18 of the patent No. 10929642. That is, claim 8 is anticipated by claims 12 and 18 of the patent No. 10929642.
The claim 15 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 is generic to all that is recited in claim 18 of the patent No. 10929642. That is, claim 15 is anticipated by claim 18 of the patent No. 10929642.

Instant Application 17/181,900
U.S. Paten 10929642
Claim 1: A network device comprising: 
a light producing device; and 
at least one processor to: 
provide, via a network, first identification information of the network device to a camera device; 
access a request from the camera device, the request to instruct the network device to use the light producing device to identify the network device, the request to be received from the camera device after the first identification information is provided to the camera device; and 
cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the network device to the camera device.
Claim 1. An apparatus comprising:
a depth camera; and 
one or more processors to: 
obtain a notification from a first device in a physical space, the notification including an identification of the first device; 
send, in response to the notification, a request to the first device to use a light signal of a light producing device of the first device to have the first device identify itself (as a notification is performed first, therefore, the request is performed after the first notification is provided); 
cause the depth camera to detect the light signal from the first device, the light signal including the identification of the first device; compare the identification of the first device from the notification with the identification of the first device from the light signal; determine a location of the first device using the depth camera in response to detection of the light signal; and 
store the identification for the first device and the determined location of the first device in a database.
Claim 2. The network device of claim 1, wherein the at least one processor is to provide the first identification information in response to the network device being added to the network.
Claim 3. The apparatus of claim 1, further comprising an interface with a network, the interface to receive the notification from the first device in the physical space via the network.
Claim 3. The network device of claim 1, wherein the first identification information is a network address of the network device.
Claim 11. The apparatus of claim 1, wherein the identification of the first device includes a network address.
Claim 4. The network device of claim 1, wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.
Claim 8. At least one computer-readable storage device comprising instructions that, when executed, cause at least one processor of a network device to at least: 
provide, via a network, first identification information of the network device to a camera device;

 access a request from the camera device, the request to instruct the network device to use a light producing device to identify the network device, the request to be received from the camera device after the first identification information is provided to the camera device; and 
cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the network device to the camera device.
12. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to at least: 
obtain at an apparatus a notification from a first device in a physical space, the apparatus including a depth camera, the notification including an identification of the first device; send, in response to the notification, a request to the first device for a light signal to have the first device identify itself; 




cause the depth camera to detect the light signal from the first device, the light signal including the identification of the first device; 


compare the identification of the first device from the notification with the identification of the first device from the light signal; determine a location of the first device utilizing the depth camera in response to detection of the light signal; and store the identification for the first device and the determined location of the first device in a database.
Claim 9. The at least one computer-readable storage device of claim 8, including further instructions that, when executed, cause the at least one processor to provide the first identification information in response to the network device being added to the network.
Claim 13. The medium of claim 12, wherein the instructions cause the processor to obtain the notification from the first device in the physical space via a network.

Claim 10. The at least one computer-readable storage device of claim 8. wherein the first identification information is a network address of the network device.
Claim 17. The medium of claim 12, wherein the identification of the first device includes a network address.
Claim 11. The at least one computer-readable storage device of claim 8. wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.
Claim 15. A system comprising: 
a camera apparatus to control network devices in a physical space in response to user commands; and 
a first one of the network devices to: 







provide, via a network, first identification information of the first one of the network devices to the camera apparatus; 


access a request from the camera apparatus, the request to instruct the first one of the network devices to use a light signal of a light producing device to identify the first one of the network devices, the request to be received from the camera apparatus after the first identification information is provided to the apparatus; and cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the first one of the network devices to the camera apparatus, the camera apparatus to determine a location of the first one of the network devices based on the first identification information and the light signal.
Claim 18. A system comprising: 
a device-location database; 
a first apparatus to control one or more devices in a physical space in response to user instruction based at least in part on identification and location information for the one or more devices in the device-location database; and 
a second apparatus to determine locations of the one or more devices in the physical space by: 
receiving a notification from a first device of the one or more devices in the physical space, the notification including an identification of the first device; 
transmitting, in response to the notification, a request to the first device to use a light signal of a light producing device of the first device to have the first device identify itself; 


causing a depth camera to detect the light signal from the first device, the light signal including the identification of the first device; comparing the identification of the first device from the notification with the identification of the first device from the light signal; and 
determining a location of the first device utilizing the depth camera in response to detection of the light signal.

18. A system comprising: a device-location database; a first apparatus to control one or more devices in a physical space in response to user instruction based at least in part on identification and location information for the one or more devices in the device-location database; and a second apparatus to determine locations of the one or more devices in the physical space by: receiving a notification from a first device of the one or more devices in the physical space, the notification including an identification of the first device; transmitting, in response to the notification, a request to the first device to use a light signal of a light producing device of the first device to have the first device identify itself; causing a depth camera to detect the light signal from the first device, the light signal including the identification of the first device; comparing the identification of the first device from the notification with the identification of the first device from the light signal; and determining a location of the first device utilizing the depth camera in response to detection of the light signal.
Claim 17. The system of claim 15, wherein the apparatus is to: detect, with a camera, a gesture made by a user in the physical space; determine the gesture is directed toward the first one of the network devices based on the location of the first one of the network devices; and transmit a command to the first one of the network devices in response to the gesture made by a user in a physical space.
Claim 20. The system of claim 18, wherein: the second apparatus is to detect a gesture by a user directed to a first device; the second apparatus is to determine the location of the first device and access the database to obtain an identity of the first device; and the first apparatus is to direct a command to the first device based at least in part on the gesture by the user and the identity for the first device from the device-location database.
18. A system comprising: a device-location database; a first apparatus to control one or more devices in a physical space …
Claim 18. The system of claim 15, wherein the first one of the network devices is to provide the first identification information in response to the first one of the network devices being added to the network.
Claim 18. … receiving a notification from a first device of the one or more devices in the physical space…
Claim 21. The system of claim 18, wherein the identification of the first device includes a network address.
Claim 19. The system of claim 15, wherein the first identification information is a network address of the first one of the network devices.
Claim 21. The system of claim 18, wherein the identification of the first device includes a network address.
Claim 20. The system of claim 15, wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.


Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10929642 in view of Tu et al. (“Tu”, US 2013/0138499).

Regarding claim 5, U.S. Patent No. 10929642 discloses the first device of claim 1, wherein the light signal corresponds to a Quick Response Code that is to convey the second identification information (U.S. Patent No. 10929642, see claim 7).
U.S. Patent No. 10929642 does not disclose that the light producing device includes a display device.
However, Tu teaches that the light producing device includes a display device (Tu: see par. [0056], wherein the light producing device is a television).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tu with U.S. Patent No. 10929642 to include a display device.
One would have been motivated to provide diversity of networked devices. 

Regarding claim 12, claim 12 recites the similar subject matter as previously discussed in claim 5. 

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10929642 in view of Suzuki (US 2011/0001844).

Regarding claim 6, U.S. Patent No. 10929642 discloses the first device of claim 1, wherein the light signal is a non-visible light signal that to convey the second identification information (U.S. Patent No. 10929642, see claim 8).
U.S. Patent No. 10929642 does not disclose that the light producing device includes a light emitting diode.
However, Suzuki teaches that the light producing device includes a light emitting diode (Suzuki: see fig. 4 and par. [0006], wherein the position measurement target 50 includes a light-emitting diode).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Suzuki with U.S. Patent No. 10929642 to include that the light producing device includes a light emitting diode.
One would have been motivated to provide different type for the light producing device. 

Regarding claim 13, claim 13 recites the similar subject matter as previously discussed in claim 6. 

Allowable Subject Matter
Claims 7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection noted above is overcome.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697